DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 3-4, 6-8, and 10-20 have been amended.
This office action is in response to the amendment submitted on 31-AUG-2021.
Interview conducted 24-AUG-2021 (mail date 08/27/2021).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the Drawings have been fully considered and are persuasive per the drawing amended to have the label Prior Art.  The objection of the Drawings has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 11-14 of the Applicant Arguments/Remarks dated 08/31/2021 (hereinafter ‘Remarks’), Applicant argues the amended claims overcome the rejection under 35 U.S.C. 103. On pg. 11-12, Applicant provides a summary of the invention and presents the claims. Continuing on pg. 11, Applicant has presented specific limitations which allegedly overcome the prior art.
in advance of a start of production” and “prior to taking delivery”, Examiner finds the previous rejection does not teach these newly presented limitations.
On pg. 12, Applicant argues the newly presented element of the cell controller specifically. In regards to elements of the verification in conjunction with the cell controller, Examiner finds the argument persuasive.
However, Examiner notes, that not all instances of the cell controller are presented for verification. For instance in the limitation to simulate the cell controller that uses a production workflow to coordinate activities performed by the robotic assets when operating in the production work cell; and the cell controller is much more synonymous to the CCC of Riek as a local unit coordinating.
On pg. 13, Applicant argues Riek fails to suggest workflow in relation to the cell controller. Examiner respectfully disagrees, Riek teaches the CCC handles manipulator modules and predictive maintenance event, which Examiner interprets to reasonably encompass workflow.
On pg. 14, Applicant argues the newly amended and presented claims 4, 11, and 18. Regarding Riek, Examiner finds the teaching in [0626] and [0103]. See rejection below for details.

Examiner finds an important to note Kraft was relied upon for the previously presented limitation “to receive a production workflow for the production work cell from the user via the GUI”, however this limitation has been remove almost in its entirety and Kraft is no longer a suitable reference.
Riek’) in view of Kraft el al., “How to Teach Your Robot in 5 Minutes: Applying UX Paradigms to Human-Robot-Interaction” (hereinafter ‘Kraft’) [2017] have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of
Riek in view of Naderhirn el al., U.S. Patent Application Publication 2020/0320233 A1 (hereinafter ‘Naderhirn’) further in view of Bhaskaran et al., United States Patent 8,768,651 B2 (hereinafter ‘Bhaskaran’).
And 
Riek in view of Naderhirn further in view of Bhaskaran further in view of Larsen et al., “Collision-free path planning of industrial cooperating robots for aircraft fuselage production” (hereinafter ‘Larsen’) [2015].

Claim Interpretation
Claims no longer invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph per amendment incorporating “processor”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner acknowledges Applicants commends on pg. 12 of the Remarks regarding support for amendments, however, Examiner does not find all limitations have support.
Regarding Claims 1, 8, and 15, the limitation “wherein the robotic assets are configured to use programming to control how a corresponding robotic asset operates” does not appear to be supported by the specification.
Regarding Claims 1, 8, and 15, in the limitation “wherein the robotic assets are designed to move autonomously in the production work cell under direction of a cell controller”, the phrase “in the production work cell” does not appear supported. It appears to the Examiner the proper term may be “fabricate”. The phrase appears again in contact of “the robotic assets when operating in the production work cell” and “fabricate” appears to be the appropriate term.
Regarding Claims 4, 11, and 18, the phrase “is used at least as the data source referenced in the production workflow” does not appear to be supported by the specification.
Regarding Claims 7, 14, and 20, the phrase “to provide an indication of a failure of at least one of the robotic assets utilizing the GUI” does not appear to be supported by the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Riek et al., U.S. Patent Application Publication 2020/0306978 A1 (hereinafter ‘Riek’) in view of
Naderhirn el al., U.S. Patent Application Publication 2020/0320233 A1 (hereinafter ‘Naderhirn’) further in view of
Bhaskaran et al., United States Patent 8,768,651 B2 (hereinafter ‘Bhaskaran’).

Regarding Claim 1 (Claims 8 and 15 are rejected for substantially the same reasons, mutatis mutandis) A simulator for a production work cell designed to utilize automated processing by robotic assets, the simulator comprising: 
Riek teaches a display device configured to display a Graphical User Interface (GUI) to a user; ([0433] Riek teaches GUI manipulation and date entered by a human operator, i.e. user “…A task definition can be specified by one of various known programming paradigms or by a combination thereof: GUI manipulation of a computer model, teaching mode with a concrete manipulator, parameterised motion commands, learning by demonstration, etc .... based on data entered by a human operator, from CAD files, from a vision system, from force and other sensors, etc…”)
Riek teaches an interface communicatively coupled to a data server and ([0323] Riek teaches to communicate with the CCC to the cloud or database, i.e. data server “…Furthermore, a CCC unit can communicate with databases that are maintained by the CCC unit itself, and/or with databases maintained in computers that are external to the CCC unit, e.g. in the cloud. In such a database, the CCC, or a Hardware Module 3 itself, can store data associated with the Hardware Module 3 and its operation, and/or information gained from teaching particular tasks…”)
Riek teaches wherein the robotic assets are configured to use programming to control how a corresponding robotic asset operates; ([0326] and [0330] Riek teaches programming the robotic system, i.e. robotic assets on how, for example, the manipulator needs to reach or move, i.e. how a corresponding robotic asset operates “…Programming the robotic system, using the central computation and command unit 10, can be done in one or more of the following modes… coordinate mode: the user defines coordinates of the location that the manipulator needs to reach. The CCC calculates the best/optimized paths to achieve the desired location and transmit corresponding motion commands or trajectories to each modules…”)
Riek teaches to simulate the cell controller that uses a production workflow to coordinate activities performed by the robotic assets when operating in the production work cell; and ([0432] Riek teaches in the design the robotic system, i.e. assets, has performance requirements “…In order to design a system for performing a given target task-which can comprise several separate tasks considered as subtasks-the task is part of performance requirements, and Hardware Modules 3 and their configuration are determined such that the robotic system satisfies the performance requirements…” Further, [0441] Riek teaches the production cell and assets in the determination of the requirements “…6. Perform a final selection of the Production Cell: The list is compared to the existing assets of the production cell or of the factory, that is, to assets that are "in-house". When existing assets match the requirements, and there is no conflict between their next planned maintenance and the size of the batch to be produced, they are selected with priority…” Further, [0329] Riek teaches the CCC coordinating the modules, i..e cell controller to coordinate activities and workflow “…follow-me mode: the manipulator is shown an action to be accomplished by manually moving the manipulator. While the manipulator is moved, both the manipulator modules 33 and the CCC register the actions to be performed. The CCC compiles and coordinates the action of the modules…”)
Riek teaches Wherein the processor is configured to simulate the cell controller by: receiving the production workflow for the production work cell that includes a number of interconnected functions that define how the production work cell operates; ([0630-0634] Riek teaches the CCC performing functions for the physical configuration, i.e. interconnected for performing and planning predictive maintenance, i.e. workflow for determining the hardware modules, i..e production work cell “…The autonomous system 23 also comprises a central computation and command unit 10 (CCC). The CCC is configured to perform the following functions automatically determine the physical configuration of the hardware modules 3 and build a kinematic model coordinate transformation integration of historical data collected in the Hardware Modules 3 and performing calculation for predictive maintenance occasional, intermittent connection to an external repository 22 such as an Inventory 2, to receive updates, and----depending on user preferences and contractual agreements with other parties-upload and  download historical data, and data derived therefrom, in particular current data related to the planning of predictive maintenance…”)
Riek teaches creating a simulation of the cell controller of the production work cell based on the production workflow; ([0379] Riek teaches planning the execution of a task, i.e. workflow for a production cell using simulated equipment “…This section gives an example for planning the execution of a task in a concrete manufacturing system, which can be a robotic system or a production cell. The example can be adapted to the planning of a task in a generic production cell, in which the hardware equipment is simulated. The example can also be adapted to re-planning, where the planning starts at some intermediate state of the production cell-be it concrete or simulated-in which some production steps have already taken place, instead of an initial state in which no production steps have taken place yet…”)
Riek teaches obtaining performance data for the robotic assets from the data server; ([0093] Riek teaches determining if the robotic system, i.e. assets meet the performance requirements “…automatically determining, based on their physical characteristics, a set of Hardware Modules and their physical configuration in the robotic system such that the robotic system satisfies the performance requirements…”
Further [0029] Riek teaches the cloud based unit, i.e. from the data server “…module being smart means that it comprises a computing unit with data storage and data processing elements that allow the Hardware Module to, e.g. perform data processing, and with communication elements for communicating with other Hardware Modules. The computing unit can be implemented by means of a variety of hardware entities, from an embedded controller over a controlling computer to cloud based processing units…”)
Riek teaches executing the simulation of the cell controller using the performance data; ([0205] Riek teaches simulating the actions based on the performed result, i.e. performance data “…simulating actions specified by the process definition being performed by the resulting robotic system…”
Further [0205] Riek teaches using a planning, i.e. simulation of the standalone system, such as the CCC, i.e. cell controller “…In other embodiments, the process definition is input by a user. Planning can be performed in a standalone system, such as the CCC…”)
Riek teaches determining whether the robotic assets meet or exceed the design requirements based on the simulation; ([0677] Riek teaches to simulate the robot assembly to check if it matches performance requirements, i.e. meets requirements “…The CCC can then simulate operation of the robot assembly with the selected modules and check that when simulating the realisation of subtasks, the simulated performance matches requirements…”)
Riek teaches displaying a result of the determination to the user utilizing the GUI. ([0206] Riek teaches displaying the result to the user “…and displaying results of the simulation to a user…”)

Riek does not appear to explicitly disclose
processor configured to provide verification of the robotic assets specified for the production work cell in advance of a start of production within the production work cell and prior to taking delivery of the robotic assets;
wherein the robotic assets are designed to move autonomously in the production work cell under direction of a cell controller;


    PNG
    media_image1.png
    572
    917
    media_image1.png
    Greyscale
However, Naderhirn teaches a processor configured to provide verification of the robotic assets specified for the production work cell in advance of a start of production within the production work cell and prior to taking delivery of the robotic assets (Fig. 4 [0063] Naderhirn teaches performing verification when determining the HW/SW, as shown in the figured, leading to the detailed design for the production work cell where the verification is completed prior to the implementation of external production, i.e. prior to taking delivery of the robotic assets  “…Applying the cross product to the two automata (state machines) gives a new state machines which is the automatically generated test as seen in FIG. 4 which is also called verification. If the result of the automata is positive the verification is positive which means that the automata of the model satisfies the specifications…”)
Naderhirn teaches wherein the robotic assets are designed to move autonomously in the production work cell under direction of a cell controller; ([0098] Naderhirn teaches the testing automation controls the mechatronic system, i.e. production work cell based on a controller compliant to requirements and rules “…On the target system, the testing automaton is executed, e.g. in the FPGA, and continuously checks the set-points (e.g. a waypoint for an autonomous car) of a controller, which controls the mechatronic system, whether they are compliant with the requirements/rules specified in the textual system description. In fact, the set of controller set-points is limited to those set-points which are detected as compliant with the textual system description…”)
Riek and Naderhirn are analogous art because they are from the same field of endeavor, planning operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the Wherein the processor is configured to simulate the cell controller by: receiving the production workflow for the production work cell that includes a number of interconnected functions that define how the production work cell operates as disclosed by Riek a processor configured to provide verification of the robotic assets specified for the production work cell in advance of a start of production within the production work cell and prior to taking delivery of the robotic assets and wherein the robotic assets are designed to move autonomously in the production work cell under direction of a cell controller as disclosed by Naderhirn.
One of ordinary skill in the art would have been motivated to make this modification in order to design mechatronic systems, such as those in the aeronautic industry, where cost and time is relatively high, the system can be tested rigroulsy before building the unit based on designs as discussed by Naderhirn in ¶[0002] “…Today a lot of mechatronic systems are developed and sold without satisfying important safety standards. The reason for that fact is that the required cost and time effort to develop according to the applicable safety standards is relatively high. Therefore, only "high-end" applications like e. g. in the field of aeronautic industry rigorously applies this standards in the system design…”

Riek and Naderhirn do not appear to explicitly disclose
an interface communicatively coupled … a compliance server; and 
wherein the processor, for the verification, is configured to obtain design requirements for the robotic assets from the compliance server, and


    PNG
    media_image2.png
    454
    591
    media_image2.png
    Greyscale
However, Bhaskaran teaches an interface communicatively coupled … a compliance server; and (Col 5 lines 46-48 Bhaskaran teaches a requirements database, i.e. compliance server with interconnections, i.e. communicatively coupled “…FIG. 1 illustrates a block diagram including major components of a current requirements verification process and their interconnections in the context of the invention…”)
Bhaskaran teaches wherein the processor, for the verification, is configured to obtain design requirements for the robotic assets from the compliance server, and (Abstract Bhaskaran teaches verification of the design requirements with the compliance criteria from the requirement database, i.e. compliance server “…In one embodiment, a method for automatic standardization and verification of system design requirements in a product development project using a standardization and verification tool embedded in a computer aided design (CAD) application includes obtaining a desired standardized requirement from a requirements database, retrieving compliance criteria from the standardized requirement, obtaining one or more components associated with the standardized requirement from one or more data sources, and obtaining relevant extracted and derived attributes from the one or more components, associated with the standardized requirement…”)
Riek, Naderhirn, and Bhaskaran are analogous art because they are from the same field of endeavor, planning operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a processor configured to provide verification of the robotic assets specified for the production work cell in advance of a start of production within the production work cell and prior to taking delivery of the robotic assets as disclosed by Riek and Naderhirn an interface communicatively coupled a compliance server and wherein the processor, for the verification, is configured to obtain design requirements for the robotic assets from the compliance server as disclosed by Bhaskaran.
One of ordinary skill in the art would have been motivated to make this modification in order to remove the need of manual tracing to perform the verification through design changes and to maintain compliance as discussed in Col 1 lines 38-48 of Bhaskaran “…Manually tracing the components and requirements associated with the components can be very difficult and time consuming, as there can be a large number of components which go through continuous design changes during the product development phase. Also, such verification of requirements for compliance can be typically an unavoidable obligation, mandated by government agencies and safety requirements. Moreover, the current manual verification process may often result in human error. Thus, current solutions fail to address easy access to all requirements information and easier verification for compliance to these requirements…”

Regarding Claim 2 (Claims 9 and 16 are rejected for substantially the same reasons, mutatis mutandis): Riek, Naderhirn, and Bhaskaran teach The simulator of claim 1, wherein: 
Riek teaches the performance data for the robotic assets comprises simulated data. ([0379] Riek teaches results of the simulation, i.e. simulated data which can be repeated and modified “…Simulating the targeted task according to the process definition and the other inputs. The end-user can use the results of the simulation to validate the configuration and, if necessary, modify the input. This leads to a modified configuration, and the process is repeated. Iteratively modifying the configuration and simulating can be repeated automatically in order to find an optimal solution…”)

Regarding Claim 3 (Claims 10 and 17 are rejected for substantially the same reasons, mutatis mutandis): Riek, Naderhirn, and Bhaskaran teach The simulator of claim 1, wherein: 
Riek teaches the performance data for the robotic assets comprises data generated by executing programs that control the robotic assets in simulation. ([0332-0336] Riek teaches the robotic system using programs to control the manipulator based on sensor data, i.e. control robotic assets “…Operating the robotic system, using the central computation and command unit 10, can involve one or more of the following functions: Performing a programmed action/executing a program. Controlling the manipulator modules 33 based on sensor data. Supervisory control: prevent collisions (using sensors) and maintain safety of operation. Storing process data: enabling quality control, and smart (re-) planning of activities…”)

Regarding Claim 4 (Claims 11 and 18 are rejected for substantially the same reasons, mutatis mutandis): Riek, Naderhirn, and Bhaskaran teach The simulator of claim 1, wherein: 
Riek teaches the production workflow references a data source for the production work cell; and ([0626] Riek teaches coordinating maintenance operations, i.e. production workflow, for modules in production, i.e. production work cell based on the expected number of remaining cells, i.e. data source “…From this, an expected number of remaining cycles per Hardware Module 3 until the next maintenance event can be determined. To minimise downtime, the BOS can anticipate and schedule transferring production to another production cell when scheduling the next planned maintenance, or coordinate maintenance operations for all modules involved in production to take place at the same time….”)
Riek teaches the performance data is used at least as the data source referenced in the production workflow. ([0103] Riek teaches the performance requirements are based on the production system and the physical configuration, i.e. data source reference “…In embodiments, the set of Hardware Modules can be an existing robotic or production system that already exists in the physical configuration required for satisfying the performance requirements…”)

Regarding Claim 7 (Claims 14 and 20 are rejected for substantially the same reasons, mutatis mutandis): Riek, Naderhirn, and Bhaskaran teach The simulator of claim 1, wherein: 
Bhaskaran teaches the processor is configured to provide an indication of a failure of at least one of the robotic assets utilizing the GUI. (Col 13 lines 57-62 Bhaskaran teaches where failure is visualized, i.e. utilizing a GUI “If the calculated value is 2 m, then the verification result 730 is visualized as "success", else the verification result 730 is visualized as "failure". In the example embodiment illustrated in FIG. 7, the verification result 730 is visualized by highlighting the associated components on the 3D CAD platform 725…”)


Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Riek et al., U.S. Patent Application Publication 2020/0306978 A1 (hereinafter ‘Riek’) in view of
Naderhirn el al., U.S. Patent Application Publication 2020/0320233 A1 (hereinafter ‘Naderhirn’) further in view of
Bhaskaran et al., United States Patent 8,768,651 B2 (hereinafter ‘Bhaskaran’) further in view of
Larsen et al., “Collision-free path planning of industrial cooperating robots for aircraft fuselage production” (hereinafter ‘Larsen’) [2015].

Regarding Claim 5 (Claims 12 and 19 are rejected for substantially the same reasons, mutatis mutandis): Riek, Naderhirn, and Bhaskaran teach The simulator of claim 1, wherein: 
Riek teaches the production workflow is configured to direct the robotic assets to simulate fabricating… ([0412] Riek teaches determining the number of units to produce, i.e. fabricating, by simulating the operation “…retrieving, e.g. from specifications provided by the end-user, a number of cycles to be performed by the Hardware Module 3. This number can be determined, for example, from a number of units to be produced in a production run for which the design is intended, and from a number of cycles required for each unit. The latter can be determined by simulating operation of the Hardware Modules 3 for production…”)

Riek, Naderhirn, and Bhaskaran do not appear to explicitly disclose
a portion of an aircraft.

However, Larsen teaches a portion of an aircraft. (Pg. 2046 right col last ¶ - pg. 2047 left col ¶1 Larsen teaches calculating and determining the production of an aircraft “…As scenario an airplane fuselage production process was considered. The first strategy finds a path by parameterizing the movements of the robots. The second method uses cell decomposition and the master-slave hierarchy principle. Initially a path for the material was calculated and afterwards the required robot poses to transport the material were determined…”)
Riek, Naderhirn, Bhaskaran, and Larsen are analogous art because they are from the same field of endeavor, planning operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the production workflow is configured to direct the robotic assets to simulate fabricating as disclosed by Riek and Kraft by a portion of an aircraft as disclosed by Larsen.
One of ordinary skill in the art would have been motivated to make this modification in order to improve production cost and quantity by increasing the amount of automation as discussed on pg. 2042 left col ¶1 by Larsen “In the last years oil prices were constantly rising. The aircraft manufacturers take an interest in building lighter helicopters or airplanes which save fuel over their long lifetime. In the last years a lot of new airplanes have been developed which have a high amount of carbon fiber reinforced plastics (CFRP) in their structural weight. A very famous airplane is the AIRBUS A380 with 20% and the AIRBUS A350 with 50 %. Fibers which are made of carbon are very thin and very strong. Components made of CFRP offer the highest strength-to-weight ratios compared to any other material. Another very interesting characteristic is their superior thermal and conductive properties [1]. This makes them very interesting for car, aerospace and sports industries. At the moment most of the CFRP production steps are manual labor intensive. To make the production cost-efficient with a high quality and quantity it is very important to automate these steps.”

Regarding Claim 6 (Claims 13 is rejected for substantially the same reasons, mutatis mutandis): Riek, Naderhirn, and Bhaskaran teach The simulator of claim 1, wherein: 
Riek teaches the production workflow is configured to direct the robotic assets to simulate fabricating for a robotic assembly ([0651] Riek teaches a robotic assembly, i.e. assets for a manipulator as robotic assembly, i.e. fabricating “…Target task definition, e.g. as described above in relation to the general design method: in terms of process definitions and of actions. By assistance of a simulation tool with a visual interface, for example, the user can be enabled to virtually plug different hardware modules 3 together to build a manipulator as a robotic assembly 3c, and then by specifying parameters and the tasks to be performed, the configuration tool will return a more accurate description of each required hardware module 3…”)

Riek, Naderhirn, and Bhaskaran do not appear to explicitly disclose
a portion of a new type of aircraft.

However, Larsen teaches a portion of a new type of aircraft. (Pg. 2043 right col ¶1 Larsen teaches designing a fuselage, i.e. a portion, based on designer changes to fiber orientation, i.e. new type of aircraft “…The designer puts many layers of cut pieces in different fiber orientations over one another. Depending on the requirement of the part, this can be 20 layers or more. For a whole fuselage this can be thousands of cut pieces. After the construction is finished the position of the cut pieces in 2D and in 3D can be exported as an XML-file. This file is called plybook…”)
Riek, Naderhirn, Bhaskaran, and Larsen are analogous art because they are from the same field of endeavor, planning operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the production workflow is configured to direct the robotic assets to simulate fabricating as disclosed by Riek and Kraft by a portion of a new type of aircraft as disclosed by Larsen.
One of ordinary skill in the art would have been motivated to make this modification in order to improve production cost and quantity by increasing the amount of automation as discussed on pg. 2042 left col ¶1 by Larsen “In the last years oil prices were constantly rising. The aircraft manufacturers take an interest in building lighter helicopters or airplanes which save fuel over their long lifetime. In the last years a lot of new airplanes have been developed which have a high amount of carbon fiber reinforced plastics (CFRP) in their structural weight. A very famous airplane is the AIRBUS A380 with 20% and the AIRBUS A350 with 50 %. Fibers which are made of carbon are very thin and very strong. Components made of CFRP offer the highest strength-to-weight ratios compared to any other material. Another very interesting characteristic is their superior thermal and conductive properties [1]. This makes them very interesting for car, aerospace and sports industries. At the moment most of the CFRP production steps are manual labor intensive. To make the production cost-efficient with a high quality and quantity it is very important to automate these steps.”

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Baizid et al., “IRoSim: Industrial Robotics Simulation Design Planning and Optimization platform based on CAD and knowledgeware technologies” teaches simulation of the robotic assets in an offline-CAD software utilizing robot manipulators.
Maturana et al., 2014/0180644 A1 teaches a method for simulation for the robotic devices utilizing PLC functions between the simulation and implementation through a controller.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146